Judgment, Supreme Court, New York County (Micki A. Scherer, J., at youthful offender determination and plea; Charles H. Solomon, J., at sentence), rendered June 20, 2002, convicting defendant of attempted murder in the second degree, and sentencing him to a term of six years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), given the circumstances of the crime, in which defendant stabbed the victim multiple times in the abdomen, causing serious injuries. We also perceive no basis for reducing the *244sentence. Concur—Tom, J.P., Marlow, Williams, Gonzalez and Malone, JJ.